DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Response to Amendment
The amendments filed on July 23, 2021 have been entered. Applicant amended claims 1, 10, and 17 and cancelled claims 2, 11, and 18. Claims 1, 3-10, 12-17, 19, and 20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on July 23, 2021 with respect to the Final Office Action dated June 4, 2021 have been fully considered. Arguments presented in the last paragraph of page 9 and page 10 of applicant’s remarks, regarding the secondary reference Marino are persuasive but arguments, presented in page 9, regarding the primary reference Kim are not persuasive.  Therefore, 
Previous 35 U.S.C. 103 rejections to claims 1, 10, and 17 have been withdrawn.

Applicant argued, in page 9 of applicant’s remarks, “The Office Action notes that, at paragraph 308, Kim indicates that at least one of the device 820 or device 830 determines whether the respective device is capable of providing a response to the user request. However, that is not what claims 1, 10 and 17 provide. It is submitted that the claims clearly distinguish between operations by a "local" device and by a "remote" device. The claims provide that the "local" electronic device both receives the user generated DAI and determines whether the local device can implement the DAI. The claims have been amended (by adding dependent claims 2, 11 and 17) to further indicate that the "remote" device is in an operation state corresponding to the DAI (which is a command or action to be implemented by the remote device. Kim's local device 810 receives the user requests, authenticates a user's identity and then routes user requests to other devices that contain that information sought by the user. For example, the user may ask "when is my first meeting tomorrow?", "what is a stock price", "play a song", "play the movie Star War", "call Jane". Kim's user requests seek information from a device or an action to be taken by the device. Kim's device 810 routes the user requests to other devices or a network and the other device or network provides the requested information. The remote device or network determines whether the remote device or network have the requested information. Kim's "local" device 810 does not determine whether the local electronic device is in the operational state that supports implementation of the DAI (commands/actions to be implemented by a remote device currently in a corresponding operational state).  At paragraph 308, Kim's other "remote" devices 820 or 830 make their own determination as to whether they can provide a response. The only determination by Kim's local device 810 is based on a direct user instruction specifying a device, or based on movement of the user tracked by Kim's device 810”.

Applicant amendments relating to “operational state” necessitates new ground of rejection based on Shah et al. (US PGPUB No.  20200302925). Shah describes a process how the operational states of multiple devices can be useful to identify and direct the ambiguous command to the intended device (see Fig. 1A). Paragraph 0092 of Shah, lines 1-8, exemplifies ambiguous command “stop” to be implemented in a device that is in an operational state of emitting alarm as stated “The method 512 can further include an operation 516 of determining, based on the contextual data and the stored regulation, a target computing device for performing the action via the automated assistant. For instance, the stored regulation can indicate that when the user provides an ambiguous spoken utterance that includes a “stop” request, and an alarm is being emitted by any device, the alarm action should be stopped at the acting device”. Such teaching of Shah can be incorporated to modify Kim to determine whether device 810A is in the operational state to support the request. One would be motivated to do so since such process allow execution of ambiguous commands in a multi-assistants/multi-devices environment without unintended consequence (see paragraph 0003 of Shah).
Applicant argued, in the last paragraph of page 9 and page 10, regarding the secondary reference Marino. In previous rejection, Marino was applied to teach “operational state” only. Applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-10, 12-17, 19, and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in line 4-6,  the limitation “wherein the DAI comprises an instruction that includes one or more of a command or an action to be implemented by one or more remote electronic devices currently in an operational state corresponding to the command or action”. This limitation suggests DAI to be implemented by the one or more remote electronic devices only, not by the local electronic device even if the local electronic device is in the corresponding operational state. However, the limitation immediate next to above limitation recites “the local electronic device configured to implement the DAI when in the corresponding operational state” and thus creates an ambiguity. Furthermore, subsequent limitations disclose determining whether the local electronic device is the operational state to implement the DAI and transmitting the DAI to the one or more remote electronic device based on the determination that the local electronic device is not in the operational state to implement the DAI. If DAI is to be implemented only by the one or more remote electronic devices, as 
Independent claims 10 and 17 recites similar limitation and exhibit same deficiency. 
Dependent claims 3-9, 12-16, 19, and 20 inherit same deficiency from respective independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB No. 20190172467), hereinafter, Kim in view of Shah et al. (US PGPUB No.  20200302925), hereinafter, Shah.
Regarding claim 1:
Kim teaches:
A method, comprising: under control of one or more processors configured with executable instructions (paragraph 0059 and Fig. 2A teaches an electronic device with processor and applications);
 receiving a user-generated device agnostic instruction (DAI) at a local electronic device having digital personal assistant (DPA) functionality ,  wherein the DAI comprises an instruction that includes one or more of a command or an action to be implemented by one or more remote electronic devices [[currently in an operational state corresponding to the command or action]], the local electronic device configured to implement the DAI when in the corresponding [[operational state]] (paragraph 0308, lines 12-14, teaches device 810A (local electronic device) receives a speech input from a user as stated “User 804 may want to go to office 1340 and having some light music, and thus provide a speech input 1326 such as "Play light music" to device 810A”. Paragraph 0308, lines 14-18, teaches such speech input is device agnostic and receiving device 810A has digital assistant functionality as stated “Speech input 1326 does not indicate on which device 810A-C user would like the music to be played. The digital assistant operating on device 810A receives speech input 1326 representing a user request”); 
determining whether the local electronic device is in [[the operational state]] that supports implementation of the DAI (paragraph 0309, lines 2-4, teaches device 810A determines whether the response is to be provided by itself as stated “device 810A can determine whether the representation of the response (e.g., an audio output) is to be provided by device 810A or another device”. Paragraph 0022, lines 3-5,  teaches a user device may not have the support to provide the response due to limitation of its capability as stated “a user device may not be able to provide services in response to user requests due to the limitation of its capability (e.g., small screen size, lack of requested information, etc.).”); 
transmitting the DAI to the one or more remote electronic devices having DPA functionality when the local electronic device is determined to not be in [[the operational state]] that supports implementation of the DAI  (paragraph 0308, lines 18-22, teaches device 810A provides the user request to other devices 810B-C, 830 (remote electronic devices) as stated “device 810A can provide a representation of the user request to at least one of device 830 (e.g., the user's smartphone disposed in the vicinity of device 810A) or device 820 (e.g., a remoted disposed server)”. Paragraph 309, lines 18-22, states “In accordance with a determination that the representation of the response is not to be provided by device 810A, device 810A can forward the response, or cause the response to be provided, to device 810B disposed in office 1340”. Paragraph 0062 teaches devices have digital assistant functionality); and 
Implementing the DAI at each of the one or more remote electronic devices that is in [[the operational state]] that supports implementation of the DIA (paragraph 309 states “Device 810B can thus provide an audio output 1328 playing the light music user requested”).
Kim does not explicitly teach [[implemented by one or more remote electronic devices]] currently in an operational state corresponding to the command or action. 
Shah teaches one or more remote electronic devices currently in an operational state corresponding to the command or action (paragraph 0090, lines 8-16, talks identifying one or more devices based on their operational statuses to implement an ambiguous command “stop” as stated “For instance, the identified regulation can identify the aforementioned request “stop,” and indicate one or more actions that should be affected by the request depending on available contextual data. For instance, the contextual data can indicate operating statuses of one or more device within a location in which the user provided the request “stop,” and the regulation can direct the automated assistant can cause a particular action to be modified based on those particular operating statuses”. Paragraph 0092, lines 1-8, further exemplifies ambiguous command “stop” to be implemented in a device that is an operational state of emitting alarm as stated “The method 512 can further include an operation 516 of determining, based on the contextual data and the stored regulation, a target computing device for performing the action via the automated assistant. For instance, the stored regulation can indicate that when the user provides an ambiguous spoken utterance that includes a “stop” request, and an alarm is being emitted by any device, the alarm action should be stopped at the acting device.” ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Kim to include the teaching Shah about determination of an ambiguous command to be implemented on a device that is the operational state corresponds to the ambiguous command. One would be motivated to do so since such process allow execution of ambiguous commands in a multi-assistants/multi-devices environment without unintended consequence (see paragraph 0003 of Shah).
As to claim 3, the rejection of claim 1 is incorporate. Kim, in view of Shah, teaches all the limitations of claim 1 as shown above.
Kim further teaches wherein transmitting the DAI includes transmitting the DAI to all of the one or more remote electronic devices having the DPA functionality (paragraph 0308, lines 18-22, states “Similar to those described above, device 810A can provide a representation of the user request to at least one of device 830 (e.g., the user's smartphone disposed in the vicinity of device 810A) or device 820 (e.g., a remoted disposed server)”).
As to claim 8, the rejection of claim 1 are incorporate. Kim, in view of Shah, teaches all the limitations of claim 1 as shown above.
Kim further teaches wherein the DAI includes an instruction to play, pause, or cease to play one or more of audio or video streaming content, the operational state of the local electronic device not supporting implementation of the DAI, but the operational state of at least one of the remote electronic (paragraph 0308 states “User 804 may want to go to office 1340 and having some light music, and thus provide a speech input 1326 such as "Play light music" to device 810A.”. Paragraph 0022, lines 3-9, states “a user device may not be able to provide services in response to user requests due to the limitation of its capability (e.g., small screen size, lack of requested information, etc.). The user device can identify another device that is capable of providing the services and cause the other device to provide the requested services to the user”. See paragraph 0051 also discussing the same).
As to claim 9, the rejection of claim 1 is incorporate. Kim, in view of Shah, teaches all the limitations of claim 1 as shown above.
Kim further teaches wherein the DAI includes an instruction to one or more of turn on a device function, turn off a device function, or adjust a setting of a device control controlled by the one or more remote electronic device (see at least paragraph 0308, lines 12-14, teaching "Play light music" ).
Regarding claim 10:
Claim 10 is directed towards a local electronic device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
As to claim 16, the rejection of claim 10 is incorporated. Kim, in view of Shah, teaches all the limitations of claim 10 as shown above.
Kim further teaches  wherein the one or more processors are configured to: determine that the local electronic device is in an operational state that supports implementation of the DAI ; and  implement the DAI in connection with the operational state of the DPA functionality of the local electronic device; (paragraph 0310 states “in accordance with a determination that the representation of the response is to be provided by device 810A (e.g., user 804 is located in living room 1320 and not moving), device 810A can itself provide the representation of response to the user 804.”).
Regarding claim 17:
.
Claims 4-6, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Shah, further in view of Marino et al. (US PGPUB No. 20180234637), hereinafter, Marino.
As to claim 4, the rejection of claim 1 is incorporate. Kim, in view of Marino, teaches all the limitations of claim 1 as shown above.
Kim teaches transmitting the DAI to at least one DAI-capable remote electronic device for implementation thereon (see claim 1 rejection as shown above).
Kim and Shah do not teach further comprising: transmitting a DAI inquiry to the one or more remote electronic devices; receiving DAI response data from the one or more remote electronic devices; determining at least one DAI-capable remote electronic device, from the one or more remote electronic devices, based on the DAI response data (paragraph 0095 of Shah discusses about receiving operation status of devices. However Shah does not explicitly mention sending DAI inquiry).
Marino teaches: 
comprising: transmitting a DAI inquiry to the one or more remote electronic devices (paragraph 0154, lines 1-3, states “At step 1902, a query is sent to the consumer electronic device for a status”);
receiving DAI response data from the one or more remote electronic devices (paragraph 0155, lines 1-3, states “At step 1904, a response is received from the consumer electronic device that includes the status”);
 determining at least one DAI-capable remote electronic device, from the one or more remote electronic devices, based on the DAI response data (paragraph 0156, lines 4-7, states “communication manager 2016 may identify at least one of a power state or an operational state of consumer electronic device 2012 based on the status included in the received response”.) ; 
(see abstract, lines 9-12, of Marino as stated “Based on the state signature(s), the switching device may infer which of the consumer electronic device(s) the user would like to use (or is using) and cause action(s) to be performed” ).
As to claim 5, the rejections of claims 1 and 4 are incorporate. Kim, in view of Shah and Marino, teaches all the limitations of claims 1 and 4 as shown above.
Kim further teaches wherein determining at least one DAI-capable remote electronic device further comprises analyzing DAI response data to obtain information indicative of the capability of each of the one or more remote electronic devices to implement the DAI (see at least paragraph 0051).
As to claim 6, the rejections of claims 1 and 4 are incorporate. Kim, in view of Shah and Marino, teaches all the limitations of claims 1 and 4 as shown above.
Kim and Shah do not teach wherein the determining at least one DAI-capable remote electronic device further comprises analyzing DAI response data to obtain additional information about each of the one or more remote electronic device, the additional information including one or more of the device name, device location, device manufacturer, device make, device model, device version, other activities currently performed by the device, and other activities scheduled to be performed by the device
Marino teaches wherein the determining at least one DAI-capable remote electronic device further comprises analyzing DAI response data to obtain additional information about each of the one or more remote electronic device, the additional information including one or more of the device name, device location, device manufacturer, device make, device model, device version, other activities currently performed by the device, and other activities scheduled to be performed by the device (paragraph 0065, lines 1-12, states “Switching device 104 may also be configured to automatically identify (e.g., determine) the consumer electronic device coupled to each of AV ports 110A-110D. For example, for each consumer electronic device coupled to a particular AV port, switching device 104 may be configured to determine one or more identifiers of the consumer electronic device, such as, but not limited to, a type of the electronic device (e.g., a DVD player, a Blu-ray player, a video game console, a streaming media device, a TV, an HDTV, a projector, etc.), a brand name of the electronic device, a manufacturer of the electronic device, a model number of the electronic device, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Kim to include the teaching Marino about obtaining additional information about the device. One would be motivated to do this to properly identify and locate the device (paragraph 0065, lines 18-21 of Marino).
Claim 12 is directed towards a local electronic device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a local electronic device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a local electronic device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a computer program product performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a computer program product performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Shah, further in view of Marino, and further in view of Bradley et al. (US PGPUB No. 20200236152), hereinafter, Bradley.
As to claim 7, the rejections of claims 1 and 4 are incorporate. Kim, in view of Shah Marino, teaches all the limitations of claims 1 and 4 as shown above.
Kim further teaches wherein determining at least one DAI-capable remote electronic device includes determining a plurality of DAI-capable remote electronic devices based on the DAI response data (see claim 1 rejection as shown above);
Kim, Shah, and Marino yet do not teach the method further comprising prompting a user to specify the identity of select devices of [[the plurality of DAI-capable remote electronic devices to implement the DAI on]].
Bradley teaches the method further comprising prompting a user to specify the identity of select devices of the plurality of DAI-capable remote electronic devices to implement the DAI on (paragraph 0274 states “For example, based on a speech request 904, a plurality of affordances 906 may be displayed on user device 902. As an example, a speech request 904 may include the speech "Play Star Wars on the TV." As a result, a plurality of candidate user devices may be determined, which may each be associated with a plurality of confidence levels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Kim to include the teaching Bradley prompting user to select a device from a plurality of capable device. One would be motivated to do this to present the list with associated confidence level of prediction when plurality of device are capable of implementing the request (paragraph 0274, lines 13-20 of Bradley).
Claim 15 is directed towards a local electronic device performing the method of claim 7. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	January 14, 2022
	
/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457